                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


WILSON DORSEY JR.                                  CIVIL ACTION

VERSUS                                             NO. 17-9862

SOCIAL SECURITY ADMINISTRATION                     SECTION: “B”(3)


                            ORDER AND REASONS

     Before the court is plaintiff Wilson Dorsey, Jr.’s motion for

reconsideration of a judgment in favor of defendant Social Security

Administration that dismissed plaintiff’s claims. See Rec. Docs.

14, 17, 18, 19. Defendant did not file a response. For the reasons

discussed below,

     IT IS ORDERED that the motion is DENIED.

                FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     The facts of plaintiff’s underlying case are discussed in

greater detail in this Court’s Order and Reasons adopting the

Magistrate Judge’s Report and Recommendation to grant defendant’s

cross-motion for summary judgment and dismiss plaintiff’s claims.

See Rec. Docs. 14, 17. The facts are summarized here briefly. On

April 13, 2011, plaintiff Wilson Dorsey, Jr. was determined to be

disabled   by    Administrative   Law   Judge   Voisin   for   the   severe

impairments of disorders of the back and hypertension beginning on

August 10, 2010. Rec. Doc. 8-2 at 15. On September 15, 2016,

Administrative Law Judge Henderson decided that plaintiff was no


                                    1
longer disabled as of June 11, 2014. Rec. Doc. 8-2 at 20. After

the Appeals Council denied plaintiff’s request to reconsider ALJ

Henderson’s decision, plaintiff filed the instant civil action.

Rec. Doc. 8-2 at 2. Plaintiff and defendant subsequently filed

cross motions for summary judgment, and the magistrate judge issued

a report and recommendation to deny plaintiff’s motion for summary

judgment and grant defendant’s cross motion for summary judgment.

Rec. Doc. 14. On January 30, 2019, we adopted the magistrate

judge’s report and recommendation, and entered judgment in favor

of defendant, dismissing plaintiff’s claims. Rec. Docs. 17, 18.

Plaintiff seeks reconsideration based on recent administrative

findings, an alleged error in law, and requests reversal of the

Commissioner’s   final   decision   with   a   remand   for   a   de   novo

administrative hearing. Rec. Doc. 19.

                          LAW AND ANALYSIS

     A Rule 59(e) motion calls into question the correctness of a

judgment. In re Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir.

2002). Rule 59(e) serves “the narrow purpose of allowing a party

to correct manifest errors of law or fact or to present newly

discovered evidence.” Basinkeeper v. Bostick, 663 F. App'x 291,

294 (5th Cir. 2016) (quoting Waltman v. Int'l Paper Co., 875 F.2d

468, 473 (5th Cir. 1989)). Amending a judgment is appropriate under

Rule 59(e): “(1) where there has been an intervening change in the

controlling law; (2) where the movant presents newly discovered

                                    2
evidence that was previously unavailable; or (3) to correct a

manifest error of law or fact.” Berezowsky v. Rendon Ojeda, 652 F.

App'x 249, 251 (5th Cir. 2016) (quoting Demahy v. Schwarz Pharma,

Inc., 702 F.3d 177, 182 (5th Cir. 2012)). Because Rule 59(e) has

a     “narrow   purpose,”    the       Fifth   Circuit    has     “observed   that

[r]econsideration of a judgment after its entry is an extraordinary

remedy that should be used sparingly.” Id. (quoting Templet v.

HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004)). Thus, “a motion

for    reconsideration      is   not    the    proper   vehicle    for   rehashing

evidence, legal theories, or arguments that could have been offered

or raised before the entry of judgment.” Id. (quoting Templet, 367

F.3d at 479).

       Recent Finding of Disability Since September 16, 2016

       Administrative Law Judge Nancy Pizzo’s determination that

plaintiff was disabled since September 16, 2016 does not impact

the    judgment   upholding      ALJ    Henderson’s     previous    finding   that

plaintiff was no longer disabled as of June 11, 2014. In reviewing

a disability claim, a district Court is limited to determining

whether there is substantial evidence in the record to support the

final decision of the Commissioner as trier of fact, and whether

the    Commissioner   applied      the    appropriate     legal     standards   to

evaluate the evidence. Carey v. Apfel, 230 F.3d 131 (5th Cir. 2000)

(citing Brown v. Apfel, 192 F.3d 492, 496 (5th Cir. 1999)). If the



                                          3
Court finds substantial evidence to support the decision, then it

must uphold the decision.

      In the order and reasons at issue, consideration was given to

ALJ   Henderson’s   determination      that    plaintiff’s        condition      had

improved as of June 11, 2014 and he was no longer deemed disabled

on that date. There was substantial evidence in the record to

support that decision for the noted time period. Rec. Doc. 17.

Consequently,    ALJ    Henderson’s    decision      was    upheld.      Plaintiff

asserts that ALJ Pizzo’s February 20, 2019 decision that plaintiff

has   been   disabled     since   September    20,   2016    is    the    type   of

previously unavailable evidence that warrants reconsideration of

the previous order and reasons. We welcome the invitation to review

that decision in relevant context.

      ALJ Pizzo’s decision found that a state agency denial of

plaintiff’s claim on December 5, 2017 was consistent with the

medical record at the time of that denial.                However, following a

December 3, 2018 video hearing, ALJ Pizzo eventually found that

additional     evidence    indicates       changes   in     plaintiff’s     spine

condition, rendering the state agency’s denial unpersuasive. Based

on those findings, plaintiff was found disabled since September

16, 2016, the amended onset date of disability. See Rec. Doc. 19-

3, pgs. 5-8.

      Contrary to plaintiff’s argument, ALJ Pizzo’s decision had an

expressed application from September 16, 2016 onwards. Absent from

                                       4
the decision is a finding of disability implicating an earlier

onset date of June 11, 2014 or a date prior to September 16, 2016.

The evidence suggested by plaintiff is temporally irrelevant or,

at best, not determinative of findings at issue.       It does not alter

the existence of substantial evidence in the record to support ALJ

Henderson’s determination that plaintiff was no longer disabled as

of June 11, 2014.

      In summary, a finding of disability as of September 16, 2016

does not mean that plaintiff was also disabled as of June 11, 2014,

or   that   ALJ   Henderson’s   determination   was   not   supported   by

substantial evidence in the record. While tempting to do so in

this limited context, we cannot substitute the instant judgment

with the most recent ALJ decision that fixed a new disability onset

date after the earlier claimed onset date at issue. Further, there

is no demonstrated conflict between the ALJ decisions because each

dealt with a specific time frame of claimed disability onset, over

two years apart, and with materially different factual records.

      No Manifest Error of Law

      In the previous order and reasons, the ALJ’s decision was

reviewed under the appropriate analysis applicable to cessation of

disability claims. Plaintiff asserts an incorrect application of

the five-step analysis commonly used in Social Security claims to

determine whether a claimant is disabled, rather than the eight-

step analysis to determine whether an individual continues to be

                                    5
disabled. Rec. Doc. 19-2 at 4-5. While the order and reasons and

the Magistrate Judge’s report and recommendation described the

five-steps used to determine whether a claimant is disabled, some

of which are also part of the eight-step analysis applicable here,

neither the order nor the Magistrate Judge’s report applied the

five-step sequential analysis to the facts of this case. Rec. Docs.

14, 17. Rather, the order and reasons and the Magistrate Judge’s

report reviewed whether ALJ Henderson’s finding that plaintiff’s

disability had ended was supported by substantive evidence at the

relevant time period. Rec. Doc. 8-2 at 15-25.

     Specifically,      the   arguments,       facts   and   law    presented    in

plaintiff’s motion for summary judgment and defendant’s cross-

motion    for   summary     judgment    were    considered      along    with   the

administrative record. That consideration included whether the ALJ

properly found that plaintiff’s condition did not meet the required

criteria for Listing 1.04A addressing disorders of the spine,

whether   the    ALJ   properly   found     that   plaintiff       had   medically

improved, and the impact of the ALJ’s misattribution of a nurse

practitioner’s medical note to a doctor. Rec. Docs. 10, 13. The

Court    did    not,   as   plaintiff    suggests,      apply      the   five-step

sequential analysis for ultimately determining whether claimant

has a disability to the facts of this case. Rec. Doc. 17 at 5. The

matters explicitly considered in the order and report at issue,

e.g. whether plaintiff had medically improved, are part of the

                                        6
eight-step analysis plaintiff incorrectly avers were not applied.

Rec. Doc. 17 at 6-9. The five-step framework was neither applied

nor   determinative   in   the   analysis   of   plaintiff’s   disability

claims.

      Additionally, there is no manifest error of law in upholding

ALJ Henderson’s decision, despite his misattribution of Nurse

Practitioner Lawson-Baker’s statements to Dr. Ellis. While the

Nurse Practitioner was not an acceptable medical source, the ALJ

was nevertheless entitled to consider evidence from lay sources

that was probative of plaintiff’s ability to function at that time

pursuant to Fifth Circuit law. Rec. Doc. 17 at 7; Rec. Doc. 14 at

7.

      Furthermore, because other substantial evidence in the record

supported ALJ Henderson’s determination that plaintiff’s medical

condition had improved, we affirmed the Magistrate Judge’s finding

that “remanding this administrative decision for correction of a

typographic error would be an exercise in futility and would not

change the outcome of the ALJ’s conclusion and would therefore

serve no useful purpose.” Rec. Doc. 14 at 8.

      There has been no impermissible reweighing of the evidence in

the record. We did not substitute our judgment for the Commissioner

as plaintiff claims. Rec. Doc. 19-2 at 6. There was no new analysis

of the evidence in the record to determine plaintiff’s disability.



                                    7
      As the opinions show, only record evidence was considered

upon which ALJ Henderson relied in reaching his determination,

including record evidence that plaintiff cited in opposition. The

ALJ’s ultimate conclusion was supported by substantial evidence of

record.

      Therefore, there was no manifest error of law in upholding

ALJ     Henderson’s    decision.   Moreover,    remanding   for    further

administrative review based on a misattribution error would not

serve     a   useful   purpose,    especially   where   other     relevant

substantial evidence in the existing record supports the agency’s

decision.

      New Orleans, Louisiana, this 10th day of June 2019



                                   ___________________________________
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                     8
